                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

WILLIAM EL-AMIN                                                            PLAINTIFF

v.                        CASE NO. 5:19-CV-00020 BSM

CITY OF EUDORA                                                           DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 2nd day of January 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
